—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Hurley, J.), rendered December 12, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims, including his claim that his sentence was excessive, are either unpreserved for appellate review or without merit. We note in passing that an identification witness’s prior inability to identify a defendant as the perpetrator goes to the weight and not to the admissibility of the evidence (see, People v Fuller, 185 AD2d 446, 449; People v Cruz, 167 AD2d 306). Bracken, J. P., Balletta, Eiber and Copertino, JJ., concur.